                Case 17-20610-RAM         Doc 168      Filed 07/05/19      Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI-DADE DIVISION


In re:

PAMELA ZENA WHITE,                                             Case No.: 17-20610-RAM
                                                               Chapter 13
Debtor
____________________________________/

                MOTION TO WITHDRAW AS COUNSEL FOR DEBTOR
         AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT THEREOF

          COMES NOW Elias Leonard Dsouza, Esq., and Dsouza Law Group, P.A., and DCS Law

Group, P.A. as Counsel for the Debtor, PAMELA ZENA WHITE, and files this motion to withdraw

as counsel for Debtor, and states as follow:

          1.   Irreconcilable differences have risen by and between the undersigned counsel and the

Debtor, such that it is not possible for the undersigned counsel to effectively represent the Debtor

in this proceeding.

          2. Undersign counsel respectfully requests this Honorable Court to appoint another counsel

or refer Debtor to the pro bono resources that may be available within the Bankruptcy Bar of this

District.

                                    MEMORANDUM OF LAW

          3. Pursuant to Rule 4-1- 16(b) of the Rules Regulating the Florida Bar, a lawyer may

withdraw from representing a client when “(1) withdrawal can be accomplished without material

adverse effect on the interests of the client; (2) the client insists upon taking action that the lawyer

considers repugnant, imprudent, or with which the lawyer has a fundamental disagreement...[and]



                                                   1
              Case 17-20610-RAM          Doc 168      Filed 07/05/19     Page 2 of 4



(5) other good cause for withdrawal exists.”

       I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in
this Court set forth in Local Rule 910(D)(1) and (2).

       Respectfully submitted on this 5th day of July, 2019.


                                                      DCS LAW GROUP, P.A.
                                                      8751 W. Broward Boulevard
                                                      Suite 301
                                                      Plantation, Florida 33324
                                                      (954) 358-5911 (Telephone)
                                                      (954) 357-2267 (Facsimile)
                                                      Email: elias@dsouzalegal.com

                                                  By: /s/ Elias Leonard Dsouza
                                                     Elias Leonard Dsouza, Esq.
                                                     Florida Bar No. 399477

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the above Motion to Withdraw as
Counsel for Debtor on: Pamela Zena White 1101 NW 60th Street, Miami, Florida 33127 and parties
registered on ECF via ECF only, and all other parties on the attached list on the 5th July, 2019

                                                      DCS LAW GROUP, P.A.
                                                      8751 W. Broward Boulevard
                                                      Suite 301
                                                      Plantation, Florida 33324
                                                      (954) 358-5911 (Telephone)
                                                      (954) 357-2267 (Facsimile)
                                                      Email: elias@dsouzalegal.com

                                                  By: /s/ Elias Leonard Dsouza
                                                     Elias Leonard Dsouza, Esq.
                                                     Florida Bar No. 399477




                                                 2
Label Matrix for local noticing Case 17-20610-RAM        Doc 168
                                             OCWEN LOAN SERVICING LLC Filed 07/05/19      Page
                                                                                            Ocwen3 Loan
                                                                                                   of 4Servicing, LLC
113C-1                                       ROBERTSON, ANSCHUTZ, SCHNEID, P.L.              Robertson, Anschutz & Schneid, P.L.
Case 17-20610-RAM                            6409 CONGRESS AVE                               6409 Congress Ave., Suite 100
Southern District of Florida                 SUITE 100                                       Boca Raton, FL 33487-2853
Miami                                        BOCA RATON, FL 33487-2853
Fri Jul 5 09:39:37 EDT 2019
(p)INTERNAL REVENUE SERVICE                  Comenity Bank/Ashley Stewart                    Credit Collections Svc
CENTRALIZED INSOLVENCY OPERATIONS            PO Box 182124                                   PO Box 773
PO BOX 7346                                  Columbus, OH 43218-2124                         Needham, MA 02494-0918
PHILADELPHIA PA 19101-7346


Credit One Bank                                Honorable Wilfredo A. Ferrer                  Internal Revenue Service
PO Box 98873                                   US Attorney for Southern                      PO Box 7346
Las Vegas, NV 89193-8873                       99 NE 4th St                                  Philadelphia, PA 19101-7346
                                               Miami, FL 33132-2131


LVNV Funding, LLC its successors and assigns   (p)TOYOTA MOTOR CREDIT CORPORATION            Ocwen Loan Servicing LLC
assignee of FNBM, LLC                          PO BOX 8026                                   Attn: Bankruptcy Department
Resurgent Capital Services                     CEDAR RAPIDS IA 52408-8026                    POB 24605
PO Box 10587                                                                                 West Palm Beach FL 33416-4605
Greenville, SC 29603-0587

Ocwen Loan Servicing LLC                       Ocwen Loan Servicing, LLC                     Office of the US Trustee
Robertson, Anschutz, Schneid                   1661 Worthington Road, Suite 100              51 S.W. 1st Ave.
6409 Congress Ave Ste 100                      West Palm Beach FL 33409-6493                 Suite 1204
Boca Raton, FL 33487-2853                                                                    Miami, FL 33130-1614


PHH Mortgage Corporation                       Quantum3 Group LLC as agent for               Quantum3 Group LLC as agent for
Bankruptcy Department                          Comenity Bank                                 MOMA Funding LLC
1 Mortgage Way, Mail Stop SV-22                PO Box 788                                    PO Box 788
Mt. Laurel, NJ 08054-4637                      Kirkland, WA 98083-0788                       Kirkland, WA 98083-0788


TD Bank USA N.A.                               Target                                        Toyota Lease Trust
C O Weinstein & Riley, PS                      C/O Financial & retail Services Mailstop      c/o Becket and Lee LLP
2001 Western Ave Ste 400                       PO Box 9475                                   PO Box 3001
Seattle, WA 98121-3132                         Minneapolis, MN 55440-9475                    Malvern PA 19355-0701


Toyota Lease Trust                             Toyota Lease Trust c/o                        Toyota Motor Credit Corp
c/o Toyota Motor Credit Corporation            PO Box 9013                                   PO Box 9013
PO Box 9013                                    Addison, TX 75001-9013                        Addison, TX 75001-9013
Addison, Texas 75001-9013


Toyota Motor Credit Corporation                Elias Leonard Dsouza                          Nancy K. Neidich
PO Box 9013                                    8751 W. Broward Blvd # 301                    www.ch13miami.com
Addison, Texas 75001-9013                      Plantation, FL 33324-2632                     POB 279806
                                                                                             Miramar, FL 33027-9806


Pamela Zena White
1101 NW 60th St
Miami, FL 33127-1039
                                Case 17-20610-RAM               Doc 168        Filed 07/05/19        Page 4 of 4

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


United States of America, IRS                        Lexus Financial Services                             (d)Toyota Motor Credit Corp
c/o Matthew J. Feeley, Esq.                          PO Box 8026                                          PO Box 8026
99 NE 4 St #300                                      Cedar Rapids, IA 52408-8026                          Cedar Rapids, IA 52408-8026
Miami, FL 33132




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ocwen Loan Services, LLC                          (u)Ocwen Loan Servicing, LLC                         (u)Toyota Motor Credit Corporation




(u)Miami                                             (d)Ocwen Loan servicing LLC                          End of Label Matrix
                                                     Attn: Bankruptcy Dept.                               Mailable recipients   27
                                                     PO Box 24605                                         Bypassed recipients    5
                                                     West Palm Beach, FL 33416-4605                       Total                 32
